DETAILED ACTION
	The preliminary amendment filed 5/6/2021 has been entered.

Drawings
	The replacement sheet for figure 4 as filed on 5/6/2021 is accepted as the replacement as required in the Notice of Allowance mailed 5/11/2021 and that drawing requirement has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

5/11/2021